DocuSign Envelope ID: 8DEB6653-3BFF-41CA-8DD9-985461551103
          Case 18-51587          Doc 36-2      Filed 05/10/21       Entered 05/10/21 15:46:19   Page 1 of 2




                                        UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF CONNECTICUT

            In re:                                                  Case No. 18-51587
                                                                    Chapter 7
            ERICA L. GARBATINI,

                             Debtor,


                                            DECLARATION OF ALEX E. JONES

            I, ALEX EMRIC JONES, declare:
                 1. I am over the age of 18 years and am fully competent to make this Declaration.

                 2. The facts setforth in this Declaration are within my personal knowledge and are true and

            correct to the best of my knowledge and belief.

                 3. I am a citizen and resident of the State of Texas.

                 4. I am a member of Infowars, LLC, Free Speech Systems, LLC, Prison Planet TV, LLC,

            and Infowars Health, LLC (“Companies”).

                 5. Debtor commenced an action in the Connecticut Superior Court, Docket No. FBT-CV18-

            6075078-S against myself and the Companies (“Movants”) on or about May 23, 2018. This

            matter is ongoing.

                 6. Movants received no notice of the Debtor’s bankruptcy proceedings.

                 7. Movants received no notice of the Chapter 7 Trustee’s sale of the Litigation Claims.

                 8. If Movants had known of these proceedings, they would have overbid in excess of the

            $37,000 paid by the Debtor to purchase the claims.

                 9. Movants remain ready, willing, and able to purchase such claims now, if given the

            opportunity.

                 10. Movants can provide proof of funds or post sufficient funds with the Court to purchase

            the claims, when directed to do so.


                                                                1
DocuSign Envelope ID: 8DEB6653-3BFF-41CA-8DD9-985461551103
          Case 18-51587          Doc 36-2      Filed 05/10/21       Entered 05/10/21 15:46:19   Page 2 of 2




            I declare under the penalty of perjury that the forgeoing is true and correct.


            Dated:   5/10/2021


                                                                      _______________________
                                                                      Alex E. Jones




                                                                2
